Citation Nr: 9916912	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a hip disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 28, 1994, to 
March 24, 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims of service 
connection for scoliosis and a hip disability.  The Board 
remanded the veteran's appeal in April 1997 for further 
development.

Among the reasons for remanding the case, the Board noted in 
its April 1997 action that it was not clear who the veteran 
wanted for a representative.  Thereafter, on October 25, 
1997, the veteran executed a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
that identified The American Legion as her representative.  
Subsequently, on November 17, 1998, she executed a second VA 
Form 21-22 that identified both The American Legion and the 
National Veterans Legal Services Program as her 
representatives.  In December 1998, the Board wrote the 
veteran and asked that she clarify which organization she 
desired to have represent her in her appeal.  38 C.F.R. 
§ 20.601 (1998) (a claim may be prosecuted by only one 
representative at a time).  On January 30, 1999, the veteran 
executed a third VA Form 21-22  that identified the National 
Veterans Legal Services Program as her duly appointed 
representative.  

In correspondence dated in April 1999, the National Veterans 
Legal Services notified the Board and the veteran that it had 
never accepted the appointment.  The Board notified the 
veteran of the National Veterans Legal Services election not 
to act as her representative by a letter dated in April 1999.  
The Board also notified her that adjudication of her appeal 
would be deferred for thirty days so that she would have time 
to appoint another representative if she so desired.  She was 
instructed that a failure to respond would be taken to mean 
that she did not desire representation.  No reply was 
received.  Consequently, the Board finds that the veteran has 
elected not to have any representation in this appeal.  


FINDINGS OF FACT

1.  The veteran had scoliosis prior to military service that 
was likely aggravated by such service.

2.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a 
specific disease process affecting the hip that began in 
service or is otherwise attributable to military service. 


CONCLUSIONS OF LAW

1.  Scoliosis was likely aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a hip disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that, although she had been diagnosed 
with scoliosis since childhood, it was asymptomatic prior to 
her military service.  She asserts that it underwent a 
worsening during her period of military service.  The veteran 
also contends that she injured her hip while dusting some 
lockers during service.  In the alternative, she asserts that 
her hip disability was caused by her scoliosis.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.


Factual Background

A review of the veteran's service medical records reveals 
that a January 25, 1994, enlistment examination disclosed 
"mild" and "asymptomatic" scoliosis being at an angle of 
18 degrees by the Ferguson method of measuring.  A January 
25, 1994, radiologic consultation revealed a scoliosis curve 
of the lower thoracic spine that was centered at the T-9 
level and which was convex toward the right.  The angle of 
the curve was 18 degrees by the Ferguson method of measuring 
and 16 degrees by the Cobb method of measuring.  The 
diagnosis was scoliosis of the thoracic spine.  Thereafter, 
treatment records and physical profiles, dated from March 1, 
1994, to March 15, 1994, show the veteran's complaints, 
diagnoses, and/or treatment for low back pain diagnosed as 
scoliosis with mechanical low back pain.  Specifically, a 
March 1, 1994, treatment record also shows that the veteran 
had been diagnosed with scoliosis since the ninth grade.  She 
complained of a one-day history of low back pain since 
carrying a duffel bag.  A March 2, 1994, x-ray report shows 
an S-shaped scoliosis of the thoracic and lumbar spine.  The 
March 2, 1994, treatment record indicates that the veteran 
had "persistent," or "unrelieved" low back pain and 
characterized the veteran's scoliosis as "mild."  On March 
4, 1994, dextroscoliosis--this time of 19 degrees by the Cobb 
method--was noted, and her scoliosis was described as 
"symptomatic" rather than asymptomatic.  March 4, 1994, 
treatment records also show complaints of left hip pain.  One 
of the March 4, 1994, treatment records indicates that the 
veteran had miscellaneous hip pain probably unrelated to her 
scoliosis with low back pain.  Complaints, diagnoses, and/or 
treatment for left hip pain were thereafter noted 
periodically throughout her subsequently prepared service 
medical records.  A March 5, 1994, treatment record indicates 
that the veteran's back and hip pain caused problems walking.  
A March 6, 1994, treatment record indicates a pre-service 
history of back pain since age 13, as well as scoliosis.  It 
also notes an in-service history of having had a gradual 
onset of back pain since lifting a duffel bag and having left 
hip pain since hearing her hip "pop."  X-rays reportedly 
revealed lumbar scoliosis of "7-10."  Examination showed 
decreased range of motion of the spine and diffuse left hip 
tenderness.  It was opined that the veteran had scoliosis 
that existed prior to enlistment.  A March 7, 1994, treatment 
record shows that the veteran complained of difficulty 
walking up to her third floor room due to pain.  She denied 
back trauma in service, and x-rays revealed approximately a 
20 degree curve of the thoracic spine at T-6 to T-11.  A 
March 8, 1994, treatment record indicates that the veteran 
complained that her low back disorder caused her to be unable 
to stand or dress herself.  A March 10, 1994, physical 
therapy note shows that the veteran was using crutches to 
ambulate.  The record also shows that the veteran reported 
that she had seen a chiropractor before military service and 
reported back pain since lifting a duffel bag and having left 
hip pain since hearing her hip "pop."  It also indicates 
that the etiology of her left hip pain was unknown and a 
short-term goal was set for the veteran to be able to 
ambulate without crutches.  A March 10, 1994, entry also 
indicates that her scoliosis was characterized as 
"symptomatic."  

A March 14, 1994, orthopedic examiner noted that the veteran, 
on her first day of training, had sought treatment for back 
pain.  At that time she reported a history of back pain since 
age 13 and scoliosis.  She also reported that her then-
current back pain was caused by attempting to carry a duffel 
bag.  Emergency Room examination at that time was 
unremarkable.  Subsequent x-rays revealed a thoracic curve of 
approximately 20 degrees.  On examination, she had a slightly 
antalgic gait aided by crutches.  She had a right thoracic 
hump without evidence of trauma.  There was point tenderness 
along the lumbar spinous process.  She had full range of 
motion at the waist.  X-rays reveal a right thoracic curve T-
6 to T-11 of approximately 20 degrees and mild degenerative 
joint disease at L5-S1.  The diagnosis was symptomatic 
scoliosis.  The examiner opined that scoliosis existed prior 
to entry into service and had not been permanently aggravated 
by service beyond the normal progression of the disease.  A 
March 15, 1994, medical evaluation board (MEB) report also 
concluded that scoliosis existed prior to entry into service 
and had not been permanently aggravated by service.

At a September 15, 1995, VA examination, the veteran 
complained of scoliosis, chronic low back pain, and chronic 
left hip pain.  She reported that she had not experienced any 
specific trauma while in the military.  On examination, she 
walked with a limp favoring the left lower limb, had mild 
scoliosis of the lumbar and lower thoracic spine, and had 
pain on active and passive range of motion of the left hip.  
However, no specific hip abnormalities were identified.  
Additionally, no specific hip point tenderness was 
appreciated.  The diagnoses were mild scoliosis, chronic low 
back pain, and subjective report of chronic left hip pain.

The veteran reported for a September 20, 1994, VA joints 
examination using one crutch.  She complained of lower back 
and right hip pain.  She had an obvious spinal curvature with 
a right thoracic hump when leaning forward.  The musculature 
of her back was in mild spasm and was moderately tender to 
palpation.  Additionally, the lower paraspinal muscles were 
tender to palpation.  Radiographs revealed a right thoracic 
scoliosis that measured approximately 18 degrees from T-7 to 
T-12 by the Cobb method with a compensatory left lumbar 
curve.  Dorsal spine x-rays revealed an S-type scoliosis of 
the dorsal spine.  Lumbar spine x-rays revealed scoliosis of 
the lumbar spine with a convexity toward the left side.  The 
diagnoses were idiopathic scoliosis with a right thoracic 
curve of 18 degrees.  Additionally, the examiner opined that 
the veteran had lower back pain in her sacroiliac joints.

Private treatment records, dated from September 1994 to June 
1997, show complaints of low back and hip pain.  They also 
include medical histories of scoliosis, as well as the 
veteran's claims that her back and hip pain began in military 
service.  See June 1994 examination note and September 1994 
letter from Alexander M. Patrick, M.D.; September 1994 
examination note from Lewis E. Jones, M.D.; July 1995 
treatment record from Milestone Family Medicine; February 
1996, April 1996, and June 1996 treatment records from Blue 
Ridge Health Center; and July 1996, November 1996, and July 
1997 treatment records from Trend Mental Health.  
Specifically, a September 1994 examination note from Dr. 
Jones shows that the veteran used a crutch to ambulate and 
she had soreness in her right sacroiliac joint, possibly 
because of the way she walked.

A July 1995 treatment record from Milestone Family Medicine 
indicates that the veteran had hip and back injuries while in 
military service ". . . which subsequently resolved . . ."  
However, it was also reported that service physicians ". . . 
[had been] unable to ascertain exactly what was going on with 
the hip."  The examiner opined that the veteran's hip ". . 
. sounds like it subluxes periodically but the patient notes 
that this is under fairly good control.  It does not bother 
her too much."  It was also reported that the veteran had a 
history of scoliosis, about 16 degrees thoracic and 18 
degrees lumbar.  In addition, a February 1996 Blue Ridge 
Health Center examiner reported, after examining the veteran 
for complaints of back pain, that she had low back pain ". . 
. probably as a result of her scoliosis and posture."

A June 1996 magnetic resonance imaging (MRI) evaluation 
revealed no evidence of significant hip joint effusion, other 
bony abnormalities, or avascular necrosis.  Nonetheless, a 
July 1996 treatment record from the Margaret R. Pardee 
Memorial Hospital indicates the veteran had a long-acting 
anesthetic and steroid injected into her left hip.  
Additionally, treatment records from Trend Mental Health 
uniformly noted that the veteran had hip pain of unknown 
etiology.  A July 1996 record includes an estimate that hip 
pain could be caused by either a bone tumor or a tendon tear. 

The veteran testified at a personal hearing at the RO in May 
1995.  She reported that she injured her hip while in 
military service.  Specifically, after sitting down to dust 
some lockers, she stood up and felt her hip "pop."  She 
thereafter had extreme pain and could not walk on it.  She 
sought treatment; however, service physicians were unable to 
find anything wrong with her hip.  She reported that 
physicians had been unable to determine what was wrong with 
her hip and she did not have a current diagnosis.  She also 
testified that she had scoliosis before entering military 
service and the service department knew of this problem, but 
gave her a waiver.  She said that, because the service 
department knew of her back problem, it should be responsible 
for the subsequent problems caused by military training.  
Specifically, she testified that that her problems were 
caused by the physical stress sustained by having to carry a 
heavy duffel bag for a prolonged period of time.  Following 
military service, she saw a family physician for treatment.  
He had diagnosed a muscle sprain, prescribed medication and 
bed rest, and told her to come back if she continued to have 
problems.  

At an April 1998 VA examination, the veteran reported that 
she was diagnosed with scoliosis at age 13, but that it was 
managed conservatively without bracing or surgery.  She 
complained of low back pain since entering the military.  The 
pain began after she lifted a duffel bag during basic 
training.  She reported that her back pain was chronic.  She 
also reported flare-ups approximately once a month.  As for 
her hip disability, the veteran reported that her left hip 
popped when she arose from sitting "Indian style" while in 
the military.  She indicated that she had had left hip pain 
since that time.  

The examination report indicates that x-rays of the 
thoracolumbar spine revealed moderate dextroscoliosis of 
thoracic spine and levoscoliosis of lumbar spine, minimal 
degenerative changes, slight facet changes, slight old 
granulomatous changes, calcifications in lung fields, and 
slight straightening of the lumbar lordosis.  It was opined 
that these x-rays revealed that the dextroscoliosis of 
thoracic spine and levoscoliosis of lumbar spine appeared 
minimally worse since September 1994.  The diagnoses were 
idiopathic scoliosis and mechanical low back pain.  The 
examiner opined, in response to the request for an opinion as 
to whether the scoliosis had progressed beyond its natural 
course during military service, that such a thing could not 
be substantiated on clinical examination.  Following 
examination of the veteran's hip, left hip discomfort was 
noted without physical findings on examination.

Analysis

Generally speaking, in order to establish service connection, 
there must be evidence that current disability is related to 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease first diagnosed after service discharge 
when the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  In short, a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the current disability and injury or 
disease incurred in or aggravated by service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

A.  Scoliosis

Under applicable law and regulation, every veteran is taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304, 
3.306.  This presumption of soundness may be rebutted by 
clear and unmistakable evidence showing that the injury or 
disease existed before acceptance and enrollment.  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there was an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for scoliosis 
is warranted.  As noted above, when the veteran was examined 
for entry into military service in January 1994, scoliosis of 
the lower thoracic spine was definitely noted, but it was 
reported that her problem was only "mild."  Indeed, it was 
specifically characterized as "asymptomatic," being at an 
angle of 16 degrees by the Cobb method of measuring.  
However, she thereafter had difficulties with low back pain, 
which on March 2, 1994, were portrayed as "persistent," or 
"unrelieved" low back pain.  On March 4, 1994, 
dextroscoliosis--this time of 19 degrees by the Cobb method--
was noted, and her scoliosis was thereafter described in 
service medical records as "symptomatic" rather than 
asymptomatic.  Approximately one week prior to her separation 
from service, it was noted that a short-term goal was set for 
the veteran to be able to ambulate without crutches.

Although a MEB concluded in March 1994 that the veteran's 
scoliosis had pre-existed military service and was not 
permanently aggravated thereby, a salient point to be made is 
that the veteran has since continued to have symptoms that 
she did not experience when she entered military service.  
Even the MEB report noted that she had had a slightly 
antalgic gait that required the use of crutches, a problem 
that she did not have upon entry in February 1994.  When 
examined months later by VA in September 1994, the veteran 
still walked with a limp and had muscle spasms in the back.  
At the September 1994 VA examination, the angle was then 
considered 18 degrees by the Cobb method.  Indeed, these sort 
of findings, along with the veteran's testimony that she has 
continued to have pain since service, strongly suggests an 
increase beyond the level of disability she experienced in 
January 1994 when her scoliosis was deemed to be mild and 
without symptoms.  Even when comparing the angle of scoliosis 
as noted at entry with that noted subsequently suggests a 
worsening of the problem.  Moreover, the April 1998 VA 
examiner reported that x-rays showed moderate scoliosis of 
the lumbar and thoracic spine.  While aggravation of the 
veteran's scoliosis during military service could not be 
shown by the current clinical examination, demonstration of 
aggravation by current findings is not what was asked of the 
examiner.  Indeed, the examiner did not undertake the 
analysis requested by the Board's prior remand. 

The Board observes that the veteran is competent to provide 
testimony regarding the occurrence of observable in-service 
events or injuries.  She is also competent to describe 
symptoms and the duration thereof, such as the pain she has 
experienced since service.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Moreover, while the MEB concluded 
in March 1994 that the veteran's scoliosis had pre-existed 
military service and was not permanently aggravated thereby, 
it nonetheless reported that the veteran had symptoms that 
she did not experience when she entered military service.  
Moreover, at both of her subsequent VA examinations, the 
veteran continued to have adverse symptoms due to her 
scoliosis that were not seen prior to entry into military 
service.  In addition, a February 1996 Blue Ridge Health 
Center examiner opined that the veteran had low back pain ". 
. . probably as a result of her scoliosis and posture. . ."  
Such evidence does not amount to clear and unmistakable 
evidence to rebut the presumption of aggravation that 
attaches because of the in-service worsening.  38 C.F.R. 
§ 3.306.  Accordingly, the Board finds that the evidence 
supports a finding of aggravation.  Service connection for 
scoliosis is warranted.  Colette v. Brown, 82 F.2d 389 (Fed. 
Cir. 1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

B.  Hip Disability

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464, 1468-69 (Fed. Cir. 1997).  If the veteran 
does not meet the initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 71, 81 (1990).  A veteran cannot meet this burden 
merely by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  Espiritu, 
2 Vet. App. at 495. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  The third element may be 
established by the use of statutory presumptions.  38 C.F.R. 
§§ 3.307, 3.309 (1998); See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Furthermore, controlling laws and regulations provide that 
secondary service connection may be granted where disability 
is proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310 (1998).  
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

What is significant about the evidence described above is, 
paradoxically, what it does not show.  None of the records on 
appeal includes a medical opinion which tends to show that 
the veteran currently suffers from a specific disease process 
affecting the hip that began in service or is otherwise 
attributable to military service, or that tends to show a 
relationship between any hip disability and an already 
service-connected disability, such as scoliosis.  Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999); Allen, 
supra.  Furthermore, without a diagnosis of a chronic disease 
process affecting the veteran's hip, such as arthritis, the 
presumptions provided at 38 C.F.R. §§ 3.307, 3.309, do not 
aid the veteran in establishing a well-grounded claim.

In reaching its conclusions in this case, the Board has not 
overlooked the veteran's testimony.  However, while a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, her own opinion as 
to medical diagnosis or etiology, a question integral to the 
underlying claim of service connection, is not helpful.  See 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); Bostain v. 
West, 11 Vet. App. 124 (1998) (someone qualified by 
knowledge, training, expertise, skill, or education must 
provide evidence regarding medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Furthermore, the Board 
is not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  Accordingly, the 
veteran's lay assertions regarding diagnosis or etiology do 
not constitute competent evidence sufficient to make her 
claim well grounded.


ORDER

Service connection for scoliosis is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for a hip disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

